In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00289-CV

 _____________________


WYTHE II CORPORATION, Appellant


V.


JOHN D. STONE, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. B-179,073-A




MEMORANDUM OPINION
	Wythe II Corporation seeks to appeal two orders: (1) the order of April 1, 2009, in
which the administrative judge denied Wythe's motion to recuse; and (2) the order of July
10, 2009, in which the trial court granted John D. Stone's motion for partial summary
judgment and denied Wythe's motion for summary judgment.  Stone filed a motion to
dismiss the appeal for lack or jurisdiction and a motion for sanctions.  Wythe filed a response
and motion for accelerated appeal, and amended its notice of appeal.  
	The case is set for trial on August 10, 2009.  No order disbursing the funds in the 
registry of the court has been signed.  We conclude this Court lacks jurisdiction at this time. 
The appeal is therefore dismissed.  Tex. R. App. P. 43.2(f).  Stone's motion for sanctions is
denied for lack of merit.  See Tex. R. App. P. 45.  Wythe's motion for stay is denied as moot. 
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered August 4, 2009
Before Gaultney, Kreger, and Horton, JJ.